DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claim 1 is directed to a process.

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
Assigning points based on game rules 
	The above listed identified limitation falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mental Processes: concepts preformed in the human mind (including on observation, evaluation, judgement, opinion).  
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions). 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
Receiving information (insignificant extra-solution activity); 
Sending information (insignificant extra-solution activity);
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claim 1, the claim as a whole does not amount to significantly more than the exception itself.  The above listed additional claim limitations receive and send in a well-understood, routine, and conventional way.  Further, the computer hardware of claim 1 (e.g., “a computing device”) is well-understood, routine, and conventional in the art.  Therefore, claim 1 is not patent eligible under 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2002/0119823 to Beuscher.
With regard to claim 1, Beuscher discloses computerized method of facilitating state-based participation in a live event thereby allowing fans to proactively participate in real-time in the event (e.g., see paragraph 9), the method comprising: initiating, by a computing device (e.g., see Fig. 1), a sequence of states in response to a start of an activity during a real-time event (e.g., see Fig. 1, Event 10), the sequence of states comprising: a poll creation state for a first time period, the poll creation state comprising receiving, by the computing device, a set of options associated with the activity from a coordinator computing device at a time corresponding to a time prior to an execution of a the activity in the real-time event (e.g., see paragraph 11); a notification state for a second time period, the notification state comprising sending, by the computing device, the set of options to a registered user computing device in a format such that the sets of options automatically displays on the registered user computing device (e.g., see Fig. 2, showing a remote user interface); a fan voting state for a third time period, the fan voting state comprising receiving, by the computing device, a voted option from the registered user computing device, the voted option corresponding to one option from the set of options (e.g., see paragraph 11); a notification state for a fourth time period, the notification state comprising sending, by the computing device, a winning option to the registered user computing device and the coordinator computing device, the winning option based on a result of the fan voting state (e.g., paragraph 13); and an activity in action state for a fifth time period, the activity in action state comprising receiving, by the computing device, a result of a real-time activity based on the winning option from an administrator computing device; when the voted option is the winning option, assigning, by the computing device, points to the voted option based on: the voted option corresponding to the winning option, and a real-time score associated with the result of the real-time activity; when the voted option is not the winning option, assigning, by the computing device, points to the voted option when the voted option is a more successful option than the winning option (e.g., see paragraphs 13 and 27). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715